Citation Nr: 1329498	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  03-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating higher 
than 40 percent for degenerative arthritis, cervical spine, 
status post neck and right shoulder injury with painful and 
limited motion, from October 29, 2003, forward, and higher 
than 10 percent prior to October 29, 2003.  

2.  Entitlement to an initial disability rating higher than 
20 percent for radiculopathy of the left upper extremity 
from October 29, 2003 forward, and to a compensable rating 
prior to October 29, 2003.  

3.  Entitlement to an initial disability rating higher than 
10 percent for gastro-esophageal reflux disorder (GERD) and 
hiatal hernia.  

4.  Entitlement to an initial disability rating higher than 
30 percent for craniotomy scar.  

5.  Entitlement to an initial compensable disability rating 
or ratings for manifestations of Arnold-Chiari I 
Malformation with cervical syringohydromyelia status post 
suboccipital craniotomy, to include the following:  
swallowing disorder, speech disorder, hearing loss, back 
symptoms, and chewing disorder.  

6.  Entitlement to an effective date earlier than May 30, 
2006 for service connection for Arnold-Chiari I Malformation 
with cervical syringohydromelia status post suboccipital 
craniotomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1979 to April 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2001, May 2006, June 2007, and October 
2009 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2011, the Board remanded the Veteran's claim for 
additional development.  The claim has since been returned 
to the Board for further appellate action.  

The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the "Virtual VA" 
system to insure a total review of the evidence.  

In an August 2012 statement, the Veteran raised the issue of 
entitlement to a temporary 100 percent evaluation from March 
30, 2004 to June 16, 2004 for convalescence from a 
craniotomy related to his service-connected Arnold-Chiari 
Malformation.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ) (it appears).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable disability rating 
or ratings for manifestations of Arnold-Chiari I 
Malformation with cervical syringohydromyelia status post 
craniotomy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to October 29, 2003 the Veteran's degenerative 
arthritis, cervical spine, status post neck and right 
shoulder injury with painful and limited motion, was 
manifested by at least 40 degrees forward flexion and a 
combined range of motion of at least 265 degrees without 
incapacitating episodes due to intervertebral disc syndrome.

2. As of October 29, 2003 the Veteran's degenerative 
arthritis, cervical spine, status post neck and right 
shoulder injury with painful and limited motion, has been 
manifest by ankylosis of his cervical spine but not his 
thoracolumbar spine.

3. Prior to October 29, 2003 the Veteran did not have 
symptoms of radiculopathy of the left upper extremity.

4. As of October 29, 2003 the Veteran's radiculopathy of the 
left upper extremity has been manifest by decreased 
sensation, decreased muscle strength, decreased grip, and 
hypoactive reflexes, not productive of more than moderate 
impairment.

5. The Veteran's GERD and hiatal hernia has been manifest by 
heartburn, reflux, and regurgitation without substernal or 
arm or shoulder pain and not productive of considerable 
impairment of health.

6. The Veteran's craniotomy scar is located on his posterior 
neck, is 16 centimeters by 1 centimeter, and has a surface 
contour that is depressed on palpation, but otherwise has no 
other characteristics of disfigurement.

7. The Veteran filed a reopened claim for service connection 
for manifestations of Arnold-Chiari I Malformation with 
cervical syringohydromyelia status post suboccipital 
craniotomy on May 30, 2006.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
degenerative arthritis, cervical spine, status post neck and 
right shoulder injury with painful and limited motion prior 
to October 29, 2003 have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5242 (2012).

2. The criteria for a rating in excess of 40 percent for 
degenerative arthritis, cervical spine, status post neck and 
right shoulder injury with painful and limited motion as of 
October 29, 2003 have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5242 (2012).

3. The criteria for a 30 percent rating, but no higher, for 
radiculopathy of the left upper extremity have been met as 
of October 29, 2003, but no earlier.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 
4.124a , Diagnostic Code 8513 (2012).

4. The criteria for a rating in excess of 10 percent for 
GERD and hiatal hernia have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 
4.1, 4.114, Diagnostic Code 7346 (2012).

5. The criteria for a rating in excess of 30 percent rating 
for craniotomy scar have not been met. 38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 
4.118, Diagnostic Codes 7800 (2012).

6. The criteria for an effective date earlier than May 30, 
2006 for service connection for manifestations of Arnold-
Chiari I Malformation with cervical syringohydromyelia 
status post suboccipital craniotomy have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.151, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

In August 2000 the Veteran filed a claim for service 
connection for GERD and hiatal hernia.  In September 200 he 
filed a claim for an increased rating for cervical spine 
disability, status post neck and right shoulder injury, 
currently rated at 10 percent.

In an August 2001 the RO issued a rating decision that 
denied service connection for GERD and hiatal hernia and 
denied a disability rating higher than 10 percent for 
degenerative arthritis of the cervical spine, status post 
neck and right shoulder injury.  

The Veteran appealed those determinations, and, in February 
2005, the Board remanded both issues for additional 
development.  

In a May 2006 rating decision, the RO granted service 
connection for GERD and hiatal hernia and assigned a 10 
percent disability rating effective August 24, 2000.  This 
action satisfied the appeal with regard to the issue of 
entitlement to service connection for GERD and hiatal 
hernia.  

In that May 2006 decision, the RO also granted a 40 percent 
rating for the Veteran's degenerative arthritis, cervical 
spine, status post neck and right shoulder injury with 
painful and limited motion, and granted service connection 
for degenerative arthritis cervical spine with radiculopathy 
into the left upper extremity, assigning a 10 percent 
disability rating effective October 29, 2003.  

As this is not the highest available disability rating for a 
cervical spine disability the decision did not resolve the 
appeal.  

Later that month, the RO received a notice of disagreement 
with the rating assigned for GERD and hiatal hernia.  

Also in May 2006, the Veteran filed a claim for VA 
disability compensation benefits for Chiari Malformation 
secondary to degenerative arthritis of the cervical spine, 
and for impaired vision secondary to degenerative arthritis 
of the cervical spine.  In October 2006 he filed a claim of 
entitlement to service connection for headaches as secondary 
to his degenerative arthritis of the cervical spine.  

In December 2006, the RO received a notice of disagreement 
with the effective date of the award of a 10 percent 
disability rating for degenerative arthritis, cervical spine 
with radiculopathy into the left upper extremity and the 
effective date of the award for the increased (from 10 
percent to 40 percent) rating for service-connected 
degenerative arthritis cervical spine, status post neck and 
right shoulder injury with painful and limited motion.  The 
Veteran argued that a private physician's medical evaluation 
of November 2006 provided evidence that his service 
connected cervical condition had worsened in September 2000.  
He requested that VA pay him the award increase from that 
date.  

In a June 2007 rating decision, the RO granted service 
connection for muscle tension headaches and assigned a 30 
percent disability rating effective May 30, 2007.  The RO 
also granted service connection for Arnold-Chiari I 
Malformation with cervical syringohydromyelia status post 
suboccipital craniotomy and assigned a noncompensable (zero 
percent) rating effective May 30, 2006.  

Later in June 2007, the RO received a letter from the 
Veteran in which he disagreed with the effective date 
assigned for award of service connection for muscle tension 
headaches and for Arnold-Chiari Malformation I with cervical 
syringohydromyelia status post suboccipital craniotomy.  He 
contended that the effective date should be one year prior 
to when VA received his request of May 30, 2006, i.e. May 
30, 2005.  

In that June 2007 letter he also stated that he was not 
being compensated for disabilities which he stated were 
directly related to Arnold-Chiari I Malformation with 
cervical syringohydromyelia status post suboccipital 
craniotomy and listed the following:  (1) swallowing 
disorder difficulty, (2) speech disorder slurred speech, (3) 
hearing loss left ear, (4) depression from suboccipital 
craniotomy, (5) lower back pain that radiates with sharp 
pain down both legs and feet, (6) frequent loss of balance, 
(7) cervical neurosis right side that at times disables 
chewing on the right side of his mouth.  

In a July 2007 rating decision the RO granted service 
connection for impaired vision and assigned a noncompensable 
rating effective May 30, 2006.  

The RO issued a statement of the case in August 2007 as to 
the issues of the rating assigned for GERD and hiatal 
hernia, entitlement to an effective date earlier than May 
30, 2006 for service connection for muscle tension 
headaches, and entitlement to an effective date earlier than 
May 30, 2006 for service connection for Arnold-Chiari I 
Malformation with cervical syringohydromyelia status post 
suboccipital craniotomy.  

The RO issued a rating decision August 30, 2007 in which it 
granted an effective date of May 30, 2006 for service 
connection for muscle tension headaches.  This action thus 
resolved the appeal as to the effective date of grant of 
service connection for muscle tension headaches because the 
date requested by the Veteran was assigned.  

In September 2007, the RO received from the Veteran a notice 
of disagreement with the disability rating assigned for his 
vision impairment.  That month the RO also received his VA 
Form 9, substantive appeal perfecting the rating assigned 
for his GERD and hiatal hernia.  In that substantive appeal 
the Veteran asserted that his GERD and hiatal hernia had 
increased in severity.  

In February 2008, the RO received a VA Form 21-8940 claim 
for a total rating based on individual unemployability due 
to service connected disability (a TDIU).  

In a March 2008 rating decision the RO granted a TDIU, 
effective February 15, 2008.  In October 2008, the RO 
received a notice of disagreement with the effective date 
assigned for his TDIU.  

The Veteran contended that the effective date should be May 
30, 2006.  

In a March 2008 rating decision the RO increased the 
disability rating assigned for radiculopathy of the left 
upper extremity to 20 percent, effective October 29, 2003.  

In April 2008, the RO received a letter from the Veteran 
that was similar to the letter received in June 2007.  It 
differed in that he added an additional alleged 
manifestation of his Arnold - Chiari Malformation I, and 
additional explanation.  He added that he had frequent 
middle - back pains with severe back and neck muscle spasms.  
He also stated that his Chiari Malformation and 
Syringohydromyelia status suboccipital craniotomy "affects 
my central nervous  system which affects my entire body from 
head to toe."  

In April 2008, the RO issued a statement of the case as to 
the Veteran's disagreement with the disability rating 
assigned for his impaired vision.  

In a February 2009 rating decision, the RO granted a TDIU 
for the period from May 30, 2006 to October 9, 2006 on an 
extraschedular basis and left unchanged the grant of a TDIU 
from February 3, 2008 on a schedular basis.  This did not 
resolve the Veteran's disagreement.  

In February 2009, the RO issued a statement of the case as 
to the disability rating assigned for Arnold-Chiari I 
Malformation with cervical syringohydromyelia status post 
craniotomy.  

Later in February 2009, the RO received from the Veteran a 
VA Form 9 substantive appeal perfecting the issue of the 
rating assigned for the Veteran's Arnold-Chiari I 
Malformation with cervical syringohydromyelia status post 
craniotomy.  He reiterated in that substantive appeal his 
contention that he has not been compensated for conditions 
which he alleges are manifestations of his Arnold-Chiari I 
Malformation with cervical syringohydromyelia status post 
craniotomy.  

The Veteran did not file a substantive appeal with regard to 
the disability rating assigned for his impaired vision, and 
thus that issue is not currently before the Board.

In an October 2009 rating decision, the RO granted service 
connection for a scar from the craniotomy and assigned a 
noncompensable rating effective February 24, 2009.  In March 
2010, the RO received from the Veteran a notice of 
disagreement as to the rating assigned for this scar.  In 
April 2011, the RO issued a statement of the case with 
regard to that disagreement.  In June 2011, the RO received 
from the Veteran a VA Form 9 substantive appeal perfecting 
the issue of the rating assigned for the scar.

In January 2013 the RO issued a statement of the case 
denying a TDIU for the period from October 9, 2006 to 
February 3, 2008.  In May 2013 the RO received a written 
statement from the Veteran withdrawing his TDIU appeal, 
therefore that issue is not before the Board.

In June 2013 the RO issued a statement of the case on the 
six remaining issues.  Also in June 2013, the RO issued a 
rating decision granting a 30 percent rating for the 
craniotomy scar.  As the rating represents a partial grant 
of benefits, this issue remains on appeal and is before the 
Board.  The RO also granted service connection for a mood 
disorder as secondary to Arnold-Chiari I Malformation with 
cervical syringohydromyelia status post craniotomy and 
assigned a 10 percent rating.  The Veteran has not appealed 
this rating. 

Neck

The Veteran contends he is entitled to a disability rating 
higher than 40 percent for degenerative arthritis, cervical 
spine, status post neck and right shoulder injury with 
painful and limited motion, from October 29, 2003 forward, 
and higher than 10 percent prior to October 29, 2003.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned to the disability 
picture that more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2012).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate for an 
increased rating claim if the factual findings show distinct 
time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's cervical spine disability is rated under 
Diagnostic Code 5010-5242.  Diagnostic Code 5010 
contemplates traumatic arthritis and directs that 
disabilities under this Diagnostic Code be rated as 
degenerative arthritis under Diagnostic Code 5003.  In turn, 
Diagnostic Code 5003 directs that degenerative arthritis be 
rated based on limitation of motion of the affected part.  
Diagnostic Code 5242 rates based on limitation of motion of 
the spine and is subsumed into the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula). 

Under the General Rating Formula, the criteria for a 10 
percent rating are forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
where the combined range of motion of the cervical spine is 
greater than 170 degrees but not greater than 335 degrees; 
or, where there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, a 
vertebral body fracture with loss of 50 percent or more of 
the height. 

The criteria for a 20 percent rating are forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, where the combined range of motion of 
the cervical spine is not greater than 170 degrees; or, 
where there is muscle spasm or guarding severe enough to 
result in abnormal spinal contours.

A 30 percent rating is warranted if forward flexion of the 
cervical spine is limited to 15 degrees or less; or there is 
favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2012).  

Any associated objective neurological abnormalities are to 
be rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In reaching the following conclusion, the Board has 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

The Veteran's VA treatment records show a complaint of neck 
and shoulder pain in November 2000 at which time an x-ray 
showed mild degenerative changes with slightly narrowed C5-6 
disc space.

The Veteran was afforded a VA examination in January 2001, 
at which time he reported pain, weakness, and stiffness of 
his neck.  On range of motion testing of his cervical spine, 
his flexion, extension, and right lateral flexion were 
measured to 40 degrees; his left lateral flexion was 
measured to 45 degrees; and his right and left rotation were 
measured to 50 degrees.  The examiner noted no spasm or 
tenderness.

VA treatment records reflect that in May 2001 he was noted 
to have chronic muscle spasm on the right side of his neck.  
In June 2001 he was found to have mild limitation of 
rotation in his neck with some tender spots on palpation.

The Veteran's VA records reflect no additional complaint of 
neck problems until October 29, 2003 when the Veteran sought 
treatment complaining of left-sided neck pain for the last 
three to four months.  The Veteran has been assigned a 40 
percent disability rating as of that date, with a 10 percent 
rating assigned prior.

The Veteran underwent a VA examination in March 2006.  On 
range of motion testing for both active and passive motion, 
his cervical flexion was measured to 10 degrees, extension 
to 0 degrees, left lateral flexion to 0 degrees, right 
lateral flexion to 10 degrees, left lateral rotation to 0 
degrees, and right lateral rotation to 20 degrees.  He had 
no active motion versus strong resistance and no range of 
motion in any direction after repetition due to pain.  Part 
of his cervical spine was noted to be ankylosed in flexion 
but no ankylosis was found in his thoracolumbar spine.  The 
examiner found the Veteran had more than 12 episodes a year 
in which it became more painful to move his neck due to 
movement triggering spasm, resulting in a narrowed visual 
field, which is incapacitating.

At an August 2006 VA initial physical medical and 
rehabilitation appointment, the Veteran's cervical flexion 
was measured to 15 degrees, extension to 12 degrees, right 
lateral flexion to 24 degrees, left lateral flexion to 3 
degrees, right rotation to 16 degrees, and left rotation to 
3 degrees.  His left shoulder abduction and flexion were to 
90 degrees and other range of motions within normal limits.

In an August 2012 statement the Veteran said his August 2012 
neck surgery had lessened the chronic pain on the left side 
of his neck and body but made his neck stiffer.

The Veteran was afforded a VA examination in March 2013.

The examiner noted the Veteran has left sided paresthesia, 
numbness, and left upper extremity weakness.  The Veteran 
also reported constant pain on the left side of his head and 
neck.  

The examiner noted the Veteran's head remained tilted toward 
the right with rotation of his face toward the left side.  
The Veteran reported he is unable to straighten his head and 
neck and if he attempts to do so, he experiences numbness on 
his upper left extremity and increased pain on the left side 
of his head and neck.

The Veteran reported flare-ups that impact the function of 
his cervical spine.

On range of motion testing, the examiner measured forward 
flexion,  right and left lateral flexion, and right and left 
lateral rotation all to 0 degrees and extension to 10 
degrees, all with pain.  The examiner found the Veteran was 
unable to perform repetitive-use testing.  He noted the 
Veteran experiences weakened movement; excess fatigability; 
pain on movement; and interference with sitting, standing 
and/or weight bearing.

The examiner found the Veteran has localized tenderness or 
pain to palpation of the joints/soft tissue of the cervical 
spine, but no guarding or muscle spasm.

The examiner stated that the Veteran has intervertebral disc 
syndrome but has not had any incapacitating episodes over 
the past 12 months.

The examiner noted that the Veteran was unable to lay flat 
on the gantry and unable to straighten his neck.  His gait 
was found to be normal.

At a March 2013 VA physical medicine rehabilitation 
consultation, the Veteran's active range of motion was 
decreased in all planes with essentially no extension.  He 
was able to passively straighten his head.

The Board finds the evidence does not support a rating above 
10 percent for any period prior to October 29, 2003.  The 
January 2001 range of motion testing showed the Veteran's 
flexion to be greater than 30 degrees and his combined range 
of motion well above 170 degrees.  Further, while the 
evidence suggests the Veteran experienced muscle spasms in 
his neck, it does not show that it was severe enough to 
result in abnormal spinal contours.  No additional 
functional loss is suggested as a result of pain, weakness, 
fatigability, or incoordination such that the Veteran's 
condition would more closely approximate the criteria for a 
higher rating.  

The Veteran has identified a November 2006 private medical 
opinion as supporting that his condition had worsened by 
September 2000, entitling him to a higher rating at that 
point, however, the Board finds the evidence does not 
support that contention.  The opinion primarily discusses 
the etiology of the Veteran's syrinx.  It does reference a 
2000 x-ray that showed degenerative changes with a narrow 
C5-6 disc.  While the Board recognizes the x-ray findings, 
they do not alone support that the Veteran's condition 
manifest with severity of symptomatology warranting a rating 
above 10 percent.

Based on the forgoing, the Board finds that the Veteran does 
not meet the criteria for the next higher rating, 20 
percent, under Diagnostic Code 5242 prior to October 29, 
2003.

The Board further finds he is not entitled to a rating in 
excess of 40 percent as of October 29, 2003.  For the 
Veteran to be entitled to the next higher rating under 
Diagnostic Code 5242, 100 percent, he would have to have 
unfavorable ankylosis of entire spine.  The evidence of 
record does not show that the Veteran has experienced 
unfavorable ankylosis of his entire spine at any point 
during the pendency of this appeal.  Specifically, the March 
2006 VA examiner who found ankylosis of the Veteran's 
cervical spine found no ankylosis of the Veteran's 
thoracolumbar spine.  No other medical records reflect 
unfavorable ankylosis of the Veteran's entire spine and the 
Veteran has not contended his entire spine is ankylosed.  
While the Board recognizes that the Veteran experiences 
additional pain and functional loss with repetitive testing, 
his 40 percent rating already accounts for unfavorable 
ankylosis of the entire cervical spine.  Further, the Board 
notes that the 40 percent rating is the highest available 
for disability of only the cervical spine.  Based on the 
forgoing, the Board finds the Veteran is not entitled to a 
higher rating under Diagnostic Code 5242.

The Board also finds the Veteran is not entitled to a higher 
or additional rating for his neck under any other diagnostic 
code for any period during the pendency of this appeal.  
Back disabilities may also be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which assigns a 20 percent rating when 
intervertebral disc syndrome causes incapacitating episodes 
with a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months; a 40 percent rating when 
intervertebral disc syndrome causes incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months; and a 60 percent rating 
when intervertebral disc syndrome causes incapacitating 
episodes having a total duration of at least 6 weeks, during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note (1).  

In this case, the Veteran has been found to have 
intervertebral disc sydrome, but the evidence does now show 
he has experienced incapacitating episodes such that would 
entitle him to a higher rating during any period.  The 
evidence does not show the Veteran experienced any 
incapacitating episodes due to his neck prior to October 29, 
2003 or at least six weeks of incapacitating episodes 
thereafter.  Specifically, the March 2013 VA examiner found 
the Veteran had had no incapacitating episodes for the past 
12 months.  Although the March 2006 VA examiner stated that 
the Veteran had more than 12 incapacitating episodes a year, 
the examiner indicated those episodes were defined as 
increased pain and spasms resulting in a more limited visual 
field due to restricted neck movement, not bed rest 
prescribed by a physician.  Therefore, the Veteran would not 
be entitled to a higher rating under Diagnostic Code 5243.

The regulations also provide that in addition to orthopedic 
considerations, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  In this case, the evidence 
shows the Veteran has radiculopathy of the left upper 
extremity; however, he has already been rated for that 
disability, which the Board discusses later.   The evidence 
does not show additional neurological disability.  
Specifically, strength and deep tendon reflexes were normal 
in the Veteran's right upper extremity on VA examination in 
March 2013, and the examiner found no signs or symptoms of 
radiculopathy in the Veteran's right upper extremity and no 
symptoms attributable to any peripheral nerve conditions in 
his lower extremities.  Although the March 2013 examiner 
marked that the Veteran had mild radiculopathy on his right 
side overall, no indications of any neurological 
abnormalities of the Veteran's right side were noted nor was 
any impairment of any nerve roots affecting the right side.  
Therefore, the Board finds the evidence overall does not 
support a finding of any right-sided neurological 
disability.

Overall, the preponderance of the evidence is against the 
Veteran's claim for a rating higher than 10 percent prior to 
October 29, 2003 and a rating higher than 40 percent 
thereafter for degenerative arthritis, cervical spine, 
status post neck and right shoulder injury with painful and 
limited motion.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Radiculopathy

The Veteran contends he is entitled to a disability rating 
higher than 20 percent for radiculopathy of the left upper 
extremity from October 29, 2003 forward, and to a 
compensable rating prior to October 29, 2003.  

As indicated above, Note (1) of the General Rating Formula 
directs that any objective neurologic abnormalities 
associated with a Veteran's service-connected cervical spine 
disability should be evaluated separately under an 
appropriate diagnostic code.  The RO has awarded the Veteran 
a separate 20 percent evaluation for left upper extremity 
radiculopathy as of October 29, 2003 under Diagnostic Code 
5242-8513.  

The Veteran is right-handed, therefore ratings of his upper 
left extremity are those of the minor extremity.

Diagnostic Code 8513 provides ratings for diseases of the 
peripheral nerves, paralysis of all radicular groups.  A 20 
percent rating is afforded for mild, incomplete paralysis; a 
30 percent rating for moderate, incomplete paralysis; a 60 
percent rating for severe, incomplete paralysis; and an 80 
percent rating for complete paralysis.  38 C.F.R. § 4.124a.  
Peripheral nerve disability ratings are also available for 
each individual nerve and the upper, middle, and lower 
radicular groups; however, rating the Veteran under 
Diagnostic Code 8513 provides for the highest rating.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The words "mild," 
"moderate," and "severe," as used in the various diagnostic 
codes, are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to ensure that its decisions are "equitable 
and just."  38 C.F.R. § 4.6  (2012).

In June 2001 the Veteran was evaluated at the VA for 
physical rehabilitation of a left shoulder ache.  He 
reported he injured his shoulder three years ago and has had 
off and on pain but no weakness or sensory complaints.  The 
VA doctor noted no clinical signs of impingement or active 
radiculopathy.

On October 29, 2003, the Veteran complained of neck pain 
radiating to the back of his head and into his left 
shoulder.  He reported decreased sensation in the last two 
fingers in his left hand and left upper extremity weakness 
since walking into a mirror in 1997.  He was found to have 
normal muscle strength and was intact to vibration, joint 
position sensation, stereognosis, and graphesthesia on 
sensory examination but with a diminished sensation to pin 
in a C2-T5 dermatomal distribution on the left.

In November 2003 he reported numbness in his entire left 
upper extremity, most pronounced in the last two fingers on 
the left hand.  He had decreased strength of 4+/5+ in the 
deltoids, triceps, wrist flexors and 4-5+/5+ in the terres 
major and 3-4+/5+ in the intrinsic muscles of the hand.  His 
deep tendon reflexes were 0+ in the biceps, triceps, and 
brachioradialis and finger flexors were absent.  He had 
decreased sensation to pin on the entire left upper 
extremity as well as agraphesthesia on the left, but was 
intact to joint positions sensation and stereognosis.

December 2003 electromyogram and nerve conduction studies 
were normal.  In September 2004 the Veteran reported 
improvement in the numbness.  In August 2005 he was noted to 
have some decreased strength in the left upper extremity, 
mild hyperreflexia and a positive Hoffman's sign.

In March 2006 the Veteran underwent a VA examination.  He 
reported numbness in the left side of his neck, shoulder, 
arm, and fourth and fifth fingers that began in 2002.  He 
also reported moderate weakness of the left upper extremity, 
although the examiner found the Veteran's muscle strength 
was 5/5.

At an August 2007 private neurology consultation the Veteran 
complained of numbness and discomfort in his left face, arm, 
and leg as well as chronic pain and spasms over his neck and 
shoulders.  Electrical studies did not reveal any 
significant focal root abnormalities although the Veteran 
had a lot of myofascial spasms in his cervical spine.

The Veteran underwent a VA examination in January 2008.  The 
examiner found the Veteran's left elbow strength was 50 
percent with pain on range of motion from left neck to left 
hand and pain of the left hand with skin discoloration.  
Normal muscle tone and normal muscle bulk were noted.  The 
Veteran was found to have decreased light touch on the left 
hand and fingers, diminished pin prick on the left hand and 
fingers, and diminished vibratory sense on the left hand and 
fingers.  His deep tendon reflexes were normal except for 1+ 
on the left triceps.

The Veteran's gait was noted to be normal, and no 
significant focal root impingement was found on electrical 
studies at a February 2008 private neurology appointment.  
At a July 2008 private neurology appointment the Veteran was 
noted to have no new changes overall in his neurological 
condition.

In January 2009 the Veteran returned to the VA for a follow-
up.  The neurosurgeon noted the Veteran's symptoms had 
persisted but he had had less gait difficulty and left sided 
weakness over the past year.  He had full strength but 
diminished pinprick sensation on his left side.

As part of his Social Security disability application, in 
March 2009 the Veteran described weakness and numbness in 
his left arm and hand that reduces his manual dexterity and 
fine motor skills.  In April 2009 the Veteran's private 
physician wrote in a Social Security questionnaire that the 
Veteran is unable to grasp small objects and has a grip 
strength of 4/5.

In May 2009 the Veteran was seen at the VA and was found to 
have normal muscle mass and tone but a mild weakness of the 
left upper extremity with decreased rapid alternating 
movements in the left fingers and a decreased left hand 
grasp.  He had diminished vibratory sensation and sensation 
to pin in the left upper extremity but had intact joint 
position, stereognosis, and graphesthesia.  Movement on the 
left was more deliberate due to weakness.

Upon evaluation while in rehabilitation for a cervical 
decompression in June 2011 the Veteran was noted to have 3-
4/5  muscle strength in his upper extremities.

In an August 2012 statement, the Veteran reported his thumb 
and little finger twitch and he has little ability to use 
from his neck to his hand without pain.  He stated that his 
left hand and arm are weak, painful, and have lost muscle 
mass compared to the right side.  He reported he needs 
regular assistance to push a shopping cart, drive, carry 
groceries, clean, and cook.

The Veteran was afforded a VA examination in March 2013.

The examiner noted the Veteran has left-sided paresthesia, 
numbness, and left upper extremity weakness.  The Veteran 
also reported constant pain on the left side of his head and 
neck and persistent tingling and partial numbness of his 
left upper extremity.

The examiner noted the Veteran is taking butalbital, 
clonazepam, cyclobenzaprine, gabapentin, thiamine, and 
oxycodone.

On strength testing on his left side, the Veteran's elbow 
and wrist flexion and extension and his finger flexion and 
abduction were measured to 4/5.  His grip and pinch were 3-
4/5.  

On reflex testing, he had hypoactive reflexes in his biceps 
and brachioradialis on the left.  

He had decreased sensation to light touch in his left 
shoulder, inner/outer forearm, and hand and fingers.

The examiner noted the Veteran had mild to moderate constant 
pain and numbness and mild intermittent pain and 
paresthesias and/or dysenthesias in his left upper 
extremity.

The examiner found the C5/C6 and C7 nerve roots were 
involved.  The examiner rated the Veteran's left-sided 
radiculopathy as moderate.  The examiner further rated as 
mild the Veteran's incomplete paralysis of the radial, 
median, musculocutaneous, circumflex, and long thoracic 
nerves on the left side.

The Board finds that the evidence does not support that the 
Veteran had any radiculopathy symptoms prior to October 29, 
2003.  There are no complaints in the record and in June 
2001 the Veteran specifically denied weakness and sensory 
complaints and a VA doctor found no clinical signs of 
impingement or active radiculopathy, providing highly 
probative evidence against his own claim. 

Therefore, the Board finds the Veteran is not entitled to a 
compensable rating for radiculopathy of the left upper 
extremity prior to October 29, 2003, the date on which the 
RO has granted service connection and awarded a 20 percent 
rating.

However, the Board finds that the Veteran is entitled to a 
30 percent rating from October 29, 2003 as his condition 
from that point more closely approximates moderate severity 
as it is manifest by both sensory impairment and functional 
limitation.

Although the March 2013 VA examiner rated the severity of 
the Veteran's condition for each of the five nerves affected 
as mild, the examiner also indicated the severity of the 
Veteran's left-sided radiculopathy as a whole is moderate.  
The Board notes that the Veteran's symptoms as described on 
the examination are not only sensory, including pain, 
paresthesias/dysesthesias, numbness, and decreased sensation 
to light touch, but also involve a loss of muscle strength, 
particularly grip strength, and hypoactive reflexes in the 
bicep and brachioradialis.  

Although there has been some fluctuation in the 
manifestations of the Veteran's condition, the Veteran's 
January 2008 VA examination and other treatment records 
reflect symptoms of moderate severity since October 29, 
2003, particularly decreased sensation, decreased muscle 
strength, and hypoactive reflexes in his left upper 
extremity.  The Veteran has reported difficulty carrying, 
pushing, and otherwise using his left arm, complaints that 
are supported by medical evidence showing decreased muscle 
and grip strength, including the April 2009 private 
physician report noting the Veteran is unable to grasp small 
objects.  The Veteran has also reported twitching in his 
fingers, which was also noted in a May 2009 VA treatment 
record.

Based on the forgoing, and giving the Veteran the benefit of 
the doubt, the Board finds that the Veteran's disability 
more closely approximates moderate severity so as to entitle 
him to a 30 percent rating under Diagnostic Code 8513.

The Board further finds a rating in excess of 30 percent is 
not warranted.  For the next higher rating under Diagnostic 
Code 8513, 60 percent, to be warranted, the Veteran's 
disability would have to involve severe, incomplete 
paralysis.  However, the evidence shows that although the 
Veteran experiences a number of symptoms due to his left 
upper extremity radiculopathy, he has maintained some muscle 
strength, deep tendon reflexes, and sensory perception.  The 
evidence does not show significant muscular atrophy or other 
findings, including severe functional loss, that more nearly 
approximately severe, incomplete paralysis or complete 
paralysis.  In this regard, the Veteran should understand a 
rating of 30 percent represents significant impairment due 
to radiculopathy and encompasses the symptoms the Veteran 
has described, including weakness, pain, twitching fingers, 
and gripping difficulties.

As the preponderance of the evidence is against a rating 
higher than 30 percent, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49.

GERD/Hiatal Hernia

The Veteran contends he is entitled to a disability rating 
greater than 10 percent for his GERD and hiatal hernia.

The Veteran's current 10 percent rating for GERD and hiatal 
hernia was awarded under Diagnostic Code 7399-7346.  38 
C.F.R. §§ 4.20, 4.27 (2012) (when an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
"built-up" by using the first two digits of that part of the 
rating schedule which most closely identifies the part, or 
system, of the body involved and adding "99" for the 
unlisted condition).

Diagnostic Code 7346 for hiatal hernia assigns a 10 percent 
evaluation where there are two or more of the symptoms of a 
30 percent evaluation with less severity.  A 30 percent 
rating is assigned with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A 60 
percent rating is assigned with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114.

The Veteran underwent a VA examination in January 2001.  He 
reported feeling bloated and gassy.  

At a February 2001 VA gastroenterology consultation the 
Veteran was diagnosed with GERD symptoms mostly controlled 
with Lansoprazole and a hiatal hernia.

The Veteran had another VA examination in August 2001.  He 
reported that since taking medication his symptoms are 
mostly controlled but occasionally he still has heartburn.  
He denied nausea, vomiting, indigestion, and dysphagia.  
After an esophagogastroduodenoscopy the examiner diagnosed 
chronic gastritis but not GERD or a hernia.

A July 2003 CT scan and a November 2003 MRI both showed a 
small hiatal hernia.

The Veteran underwent a VA examination in March 2006.  He 
reported dysphagia most of the time, although always being 
able to swallow liquid and solid foods; substernal 
esophageal pain several times a day; heartburn several times 
a day; and regurgitation several times a week.  The examiner 
stated that the Veteran's symptoms are intermittent and 
helped with medication.

A February 2007 private treatment note relates that the 
Veteran has had GERD for many years treated with Prilosec 
and does not have vomiting or dysphagia.  After a 
colonoscopy and esophagogastroduodenoscopy were done he was 
diagnosed with endoscopic gastritis, GERD that appeared to 
be uncomplicated reflux, and asymptomatic diverticulosis.  
He was noted to have dyspepsia in March 2007.

At a January 2008 VA neurosurgery outpatient appointment, 
the Veteran was found to have improvement in his speech and 
swallowing but was slightly dysarthric.  In a swallowing 
evaluation he was found to have a functional oropharyngeal 
swallow with no instances of penetration or aspiration, 
although significant esophageal backflow was observed.

At a February 2008 VA appointment the Veteran reported 
dysphagia and regurgitation and requested a new medication.  
He stated that he still feels like he has difficulty 
swallowing at times although he had a normal swallow 
evaluation.

In a March 2009 statement, the Veteran contended that he 
regurgitates food once or more per week and has pain in his 
stomach, chest, arms, and shoulders several times per week.

On a medical questionnaire completed by his private doctor 
in connection with his Social Security disability claim in 
May 2009, the doctor indicated the Veteran had mild 
dysphagia, providing evidence against this claim of high 
probative value.

In an August 2012 statement, the Veteran contended that his 
GERD and hiatal hernia have gotten worse since 2006.  He 
noted he has an ulcer in his intestine that aggravates his 
condition and taking the medication prescribed for his 
service-connected disabilities often upset his stomach.

The Veteran was afforded a VA examination in March 2013 at 
which the examiner noted the Veteran had been diagnosed with 
GERD, hiatal hernia, and grade 1 esophageal varix.  The 
examiner found the Veteran's esophageal conditions manifest 
with persistently recurrent epigastric distress, pyrosis, 
reflux, regurgitation, and sleep disturbance caused by 
esophageal reflux four or more times per year lasting less 
than a day each.  No dysphagia or substernal arm or shoulder 
pain was found.  The examiner noted the Veteran has no 
swallowing difficulty with liquids or solids and is eating 
nutrisystem foods.  He takes pantoprazole.

To be entitled to a 30 percent rating, the Veteran would 
have to have persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  While the March 2013 VA 
examiner found he does have persistently recurrent 
epigastric distress with pyrosis and regurgitation, the 
other criteria, including dysphagia and substernal or arm or 
shoulder pain are not met based on the examination.

Simply stated, while the condition may have truly become 
worse, it does not meet the requirements of the next higher 
rating. 

A review of all of the Veteran's medical records shows one 
complaint of substernal esophageal pain at his March 2006 VA 
examination.  In a March 2009 statement, the Veteran stated 
that he has pain in his stomach, chest, arms, and shoulders 
several times per week.  However, the March 2013 VA examiner 
specifically found the Veteran does not have substernal, 
arm, or shoulder pain, and the medical records reflect no 
other complaints of such pain related to his digestive 
system.

The March 2013 VA examiner also found the Veteran has no 
swallowing difficulty, although his medical records do show 
prior complaints of dysphagia, including at his March 2006 
VA examination.  However, he was found to have a functional 
swallow on evaluation in 2008.

Overall, the Board finds that the evidence does not show 
that the Veteran's condition has been productive of 
considerable impairment of health so that it might more 
closely approximate a 30 percent rating.  The August 2001 VA 
examiner found the Veteran's symptoms were mostly controlled 
with medication.  The March 2006 VA examiner also described 
the Veteran's symptoms as intermittent and controlled with 
medication.  Records show the Veteran has changed 
medications over the years, but has consistently been on 
medication to treat his symptoms.  There has been some 
fluctuation in his symptoms over the years as well, but at 
no point does the evidence indicate a considerable or severe 
impairment of health due to GERD or hiatal hernia as is 
required for a higher rating.  Instead, the evidence 
suggests the Veteran's swallowing difficulties dissipated 
and he has continued on medication to treat his symptoms, 
which have included heartburn, reflux, and regurgitation, 
but have not included anemia, weight loss, nausea, vomiting, 
or melena.

In this regard, it is important for the Veteran to 
understand that the 10 percent rating assigned encompasses 
the symptoms described by the Veteran and with no symptoms 
attributable to the condition he would not be entitled to 
even a compensable rating.

The Board has considered whether a staged rating is 
warranted but finds that it is not.

As the preponderance of the evidence is against an increased 
rating, the benefit of the doubt doctrine does not apply, 
and the claim for a higher disability rating for GERD and 
hiatal hernia must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

The Board further finds that the Veteran's GERD and hiatal 
hernia should not be evaluated separately as the Veteran has 
requested.  The Schedule of Ratings of the Digestive System 
at 38 C.F.R. § 4.114  provides that ratings under Diagnostic 
Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  Rather, 
these diseases of the digestive system, while differing in 
the site of pathology, produce a common disability picture 
characterized by varying degrees of abdominal distress or 
pain, anemia and disturbances in nutrition.  They are to be 
assigned a single disability rating based on the predominant 
disability picture, with elevation to the next higher level 
where the severity of the overall disability picture 
warrants.  38 C.F.R. §§ 4.113, 4.114.  To do otherwise would 
amount to impermissible pyramiding, or the assignment of 
multiple separate ratings for the same symptoms of 
disability.  See 38 C.F.R. § 4.14.  The Veteran's GERD and 
hiatal hernia have a common disability picture.

Craniotomy Scar

In a June 2013 rating decision, the Veteran was awarded a 
rating of 30 percent for his craniotomy scar.  The increased 
rating constitutes a partial grant of benefits, such that 
the issue remains on appeal and is for consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).

The Veteran's scar has been rated under Diagnostic Code 7800 
for scars or other disfigurement of the head, face, or neck.  
As he filed his claim in February 2009, the 2008 revisions 
to the regulations for rating scars apply.

Under Diagnostic Code 7800, a 10 percent rating is assigned 
for one characteristic of disfigurement.  A 30 percent 
evaluation is assigned in cases of visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or a paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); 
or, with two or three characteristics of disfigurement.  A 
50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or, with four or five characteristics of 
disfigurement.  An 80 percent evaluation is warranted in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or, with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800. 

According to Note (1), the eight "characteristics of 
disfigurement" are: (1) a scar of five or more inches (13 or 
more cm.) in length; (2) a scar of at least one-quarter inch 
(0.6 cm.) wide at the widest part; (3) surface contour of 
the scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.  Note (4) directs that disabling 
effects other than disfigurement that are associated with 
individual scar(s) of the head, face, or neck, such as pain, 
instability, and residuals of associated muscle or nerve 
injury, should be separately evaluated under the appropriate 
diagnostic code(s) and § 4.25 applied to combine the 
evaluation(s) with the evaluation assigned under this 
diagnostic code.

The Veteran was afforded a VA examination in August 2009.  
The examiner measured the Veteran's scar as 10 centimeters 
by .5 centimeters running from the occipital region of his 
skull to the base of his neck.

In an August 2011 statement the Veteran said that the scar 
is tender and painful, especially when he lays his head back 
on his chair.  In an August 2012 statement, the Veteran 
explained that during a June 2011 laminoplasty the existing 
scar was enlarged.

In March 2013, a VA examiner completed a scars disability 
benefits questionnaire.  The Veteran was noted to have a 
scar at the posterior neck.  The scar was found not to be 
painful or unstable.  The examiner measured it as 16 
centimeters by 1 centimeter.  Its surface contour was 
depressed on palpation but it was not adherent to underlying 
tissue nor was the underlying soft tissue missing.  There 
was also no abnormal pigmentation or texture.

The Board finds the Veteran is not entitled to a rating 
greater than 30 percent as his scar has only been found to 
have three characteristics of disfigurement on examination.  
Specifically, the March 2013 VA examiner found the scar is 
13 or more centimeters in length, at least 0.6 centimeters 
wide, and the surface contour depressed on palpation.  No 
other characteristics of disfigurement have been found.  The 
evidence also does not show visible or palpable tissue loss 
or gross distortion or asymmetry of two features or paired 
sets of features.  Therefore, the scar does not meet the 
criteria for a higher rating.

Although the scar was found not to be painful on 
examination, the Veteran has previously stated that it is 
painful.  However, a single painful scar warrants only a 10 
percent rating under Diagnostic Code 7804, therefore the 
Board notes that it is more beneficial to the Veteran to 
rate his scar under Diagnostic Code 7800.

Based on the forgoing, the Board finds the Veteran is not 
entitled a rating greater than 30 percent for his craniotomy 
scar.  As the preponderance of the evidence is against a 
higher rating, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. 49.

Extraschedular

The Board has also considered whether referral for 
consideration of an extraschedular rating is warranted for 
any of the Veteran's disabilities, noting that if an 
exceptional case arises where ratings based on the statutory 
schedules are found to be inadequate, consideration of an 
"extra-schedular" evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities will be made.  38 
C.F.R. § 3.321(b)(1).  The Court has held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step 
inquiry, the responsibility for which may be shared among 
the RO, the Board, and the Under Secretary for Benefits or 
the Director, Compensation and Pension Service.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  

If the criteria do not reasonably describe the claimant's 
disability level and symptomatology, a determination must be 
made whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) 
(related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's service 
connected disabilities that would render the schedular 
criteria inadequate.  The Veteran's symptoms of cervical 
spine degenerative arthritis, including loss of range of 
motion and pain; his symptoms of  left upper extremity 
radiculopathy, including weakness, pain, and sensory 
impairment; his symptoms of  GERD and hiatal hernia, 
including heartburn, reflux, and regurgitation; and his 
craniotomy scar characteristics, are all contemplated in the 
ratings assigned.  As such, it would not be found that any 
of his disabilities meet the "governing norms" of an 
extraschedular rating.  Accordingly, referral for 
consideration of an extraschedular rating is not warranted, 
particularly in light of the TDIU finding. 

However, even if it were argued that the schedular rating 
criteria were inadequate, the Board finds no reason to refer 
the case to the Compensation and Pension Service to consider 
whether an extra-schedular rating is warranted for any of 
the Veteran's disabilities.  The Board recognizes that the 
Veteran has had some hospitalization for surgery related to 
his neck and the Veteran reported his loss of range of 
motion in his neck contributed to his failing a shooting 
test required for his continued employment as a security 
officer and he is currently not working.  However, the Board 
notes that the Veteran has been granted individual 
unemployability benefits from May 30, 2006 to October 9, 
2006 and since February 3, 2008.

The manifestations of the Veteran's disabilities are 
considered by the schedular ratings.  Based on the 
foregoing, the Board finds the schedular evaluations are 
adequate, and referral is not required.  38 C.F.R. § 3.321; 
Thun v. Peake, 22 Vet. App. 111 (2008).  

Effective Date for Arnold-Chiari I Malformation

The Veteran contends he is entitled to effective date 
earlier than May 30, 2006 for service connection for Arnold-
Chiari I Malformation with cervical syringohydromelia status 
post suboccipital craniotomy.  

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2).  See Leonard v. Principi, 405 F.3d 1333 (Fed. 
Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also, Lapier v. 
Brown, 5 Vet. App. 215 (1993).

In this case, the Veteran did not appeal a September 2004 
rating decision denying his claim for service connection for 
Arnold-Chiari Malformation.  In addition, no new service 
department records were associated with the file and new 
additional evidence was received prior to the expiration of 
the appeal period.  Therefore, the decision became final.  
On May 30, 2006 the Veteran filed a request to reopen his 
claim for service connection for Arnold-Chiari Malformation.  
The claim was reopened and the RO granted service connection 
effective May 30, 2006, the date the Veteran's reopened 
claim was received.

Therefore, the Veteran is not entitled to an earlier 
effective date.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also 
address VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
While the required notice should be furnished prior to the 
issuance of the appealed rating decision, any initial errors 
of notice will not be prejudicial if: 1) corrective actions 
(e.g., issuance of a post-adjudication notice letter 
containing the required information) are taken, and 2) the 
appeal is readjudicated (e.g., in a  Supplemental Statement 
of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran, including most recently in July 
2012.  In the letters, the RO informed the Veteran of what 
evidence was required to substantiate his claims for 
increased ratings and an earlier effective date for service 
connection for manifestations of Arnold-Chiari I 
Malformation and of the Veteran's and VA's respective duties 
for obtaining evidence.  In the letters the RO also provided 
notice with regard to how VA assigns disability ratings and 
effective dates.  Thus, the duty to notify has been 
satisfied.

VA also has a duty to assist the Veteran with the 
development of facts pertinent to the appeal.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  This duty includes the 
obtaining of "relevant" records in the custody of a federal 
department or agency under 38 C.F.R. § 3.159(c)(2), as well 
as records not in federal custody (e.g., private medical 
records) under 38 C.F.R. § 3.159(c)(1).  VA will also 
provide a medical examination if such examination is 
determined to be "necessary" to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that all necessary development has been 
accomplished.  The RO has obtained the Veteran's service 
treatment records, VA treatment records, and private 
treatment records identified by the Veteran.  The Veteran 
also submitted lay statements.  Neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

The Veteran was afforded a VA medical examination in January 
2001 for evaluation of his neck and GERD; in August 2001 for 
evaluation of his GERD; in March 2006 for evaluation of his 
neck, radiculopathy, and GERD; in January 2008 for 
evaluation of his radiculopathy; in August 2009 for 
evaluation of his scar; and in March 2013 for evaluation of 
his neck, radiculopathy, GERD, and scar.  The examiners, 
medical professionals, obtained an accurate history, 
listened to the Veteran's assertions, and performed the 
necessary tests.  The examiners provided the Board with 
sufficient information to rate the Veteran's disabilities.  
Therefore, the Board finds that the examinations are 
adequate and contains sufficient information to decide the 
issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 
183.

ORDER

A rating in excess of 10 percent for degenerative arthritis, 
cervical spine, status post neck and right shoulder injury 
with painful and limited motion prior to October 29, 2003 
and in excess of 40 percent thereafter is denied.

A compensable rating for radiculopathy of the left upper 
extremity prior to October 29, 2003 is denied.

A rating of 30 percent, but no higher, for radiculopathy of 
the left upper extremity as of October 29, 2003 is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.

A rating in excess of 10 percent for GERD and hiatal hernia 
is denied.

A rating in excess of 30 percent rating for craniotomy scar 
is denied.

An effective date earlier than May 30, 2006 for service 
connection for manifestations of Arnold-Chiari I 
Malformation with cervical syringohydromyelia status post 
suboccipital craniotomy is denied.  


REMAND

Unfortunately, remand of the Veteran's claim for a 
compensable rating for manifestations of Arnold-Chiari I 
Malformation with cervical syringohydromyelia status post 
craniotomy is necessary.  Although the Board regrets the 
additional delay, further development of the record is 
required before the Board may render a decision in the 
instant case.  

The RO granted service-connection for manifestations of 
Arnold-Chiari I Malformation with cervical 
syringohydromyelia status post craniotomy in June 2007 and 
assigned a noncompensable rating.  The RO noted some of the 
manifestations being claimed by the Veteran are already 
being compensated separately, including headaches, neck 
pain, and left upper extremity radiculopathy.  

The Board further notes that since that decision, the 
Veteran has been service-connected for impaired vision and a 
mood disorder, both secondary to Arnold-Chiari I 
Malformation. 

However, the Veteran has claimed he is entitled to a 
compensable rating or ratings for additional manifestations.  
In a June 2007 letter the Veteran listed the following 
manifestations:  (1) swallowing disorder difficulty, (2) 
speech disorder slurred speech, (3) hearing loss left ear, 
(4) depression from suboccipital craniotomy, (5) lower back 
pain that radiates with sharp pain down both legs and feet, 
(6) frequent loss of balance, (7) cervical neurosis right 
side that at times disables chewing on the right side of his 
mouth.  In an April 2008 letter, the Veteran added that he 
also has frequent middle - back pains with severe back and 
neck muscle spasms and that his Chiari Malformation and 
syringohydromyelia "affects my central nervous system which 
affects my entire body from head to toe."  

In April 2007 the Veteran was afforded a VA examination at 
which the examiner identified the following effects of his 
Arnold-Chiari Malformation: vision difficulty, lack of 
stamina, decreased strength in the upper extremity, and 
pain.

The Veteran was afforded another VA examination in January 
2008 at which the examiner identified the following symptoms 
of his syringomyelia: decreased mobility, decreased manual 
dexterity, problems with lifting and carrying, difficulty 
reaching, hearing difficulty, vision difficulty, lack of 
stamina, weakness or fatigue, decreased strength in the 
upper extremity, and pain.


In August 2011 the Board remanded the Veteran's claim for a 
VA examination to determine all manifestations of the 
Veteran's Arnold-Chiari I Malformation with cervical 
syringohydromyelia status post craniotomy.  The examiner was 
specifically requested to address whether the Veteran has 
impaired vision, swallowing disorder, speech disorder, 
hearing loss, back and neck symptoms, and chewing disorder, 
and if so, the nature and severity of each.

The Veteran was afforded a VA examination in March 2013.  
The examiner found he is able to see, hear, smell, taste, 
eat, and talk, and his chewing and swallowing are good.  

However, the examination does not indicate whether the 
Veteran was afforded a hearing examination to evaluate 
whether he has hearing loss and the examiner did not address 
the Veteran's contention that he experiences back pain 
radiating into his legs and loss of balance as a result of 
his Arnold-Chiari I Malformation.  The examiner further did 
not specifically opine as to what are the manifestations of 
the Veteran's Arnold-Chiari I Malformation with cervical 
syringohydromyelia status post craniotomy.

In this regard, in light of the TDIU finding, in 
consultation with the Veteran's representative, the Veteran 
may wish to withdraw this claim (in writing).  In any event, 
until such time as the claim is withdrawn, this issue must 
be fully adjudicated by the Board. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an examination to 
determine all manifestations of his 
Arnold-Chiari I Malformation with cervical 
syringohydromyelia status post craniotomy 
(if any).  The examiner must specifically 
address whether the Veteran suffers, as a 
result of this condition, the following as 
a result of this condition (and if so the 
nature and severity of the manifestation): 

(a)	swallowing disorder; 
(b)	speech disorder; 
(c)	hearing loss (a separate 
audoiolgical examination should be 
undertaken); 
(d)	back disorder, including pain 
radiating into his legs;
(e)	 loss of balance; and 
(f)	chewing disorder.

Relevant medical records should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should annotate as to whether the 
claims file was reviewed.

2.  This is a complex issue.  The RO/AMC 
should insure that the instructions 
undertaken above have been compelted.

3. Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


